 D.A B INDUSTRIES, INC.D.A.B. Industries,Inc.andInternational Union,AlliedIndustrialWorkersof America,AFL-CIO, Peti-tioner.Case 8-RC-9465December12, 1974DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY MEMBERS JENKINS,KENNEDY, AND PENELLOPursuant to a Stipulation for Certification UponConsent Election, executed on April 26, 1974, an elec-tion by secret ballot was conducted on May 24, 1974,under the direction and supervision of the RegionalDirector for Region 8, among the employees in theappropriate unit. At the conclusion of the election, theparties were furnished with a tally of ballots whichshowed that of approximately 455 eligible voters, 432cast ballots, of which 240 were cast for, and 187against, the Petitioner. There were five challenged bal-lots, a number insufficient to affect the results of theelection. There were two void ballots.The Employer filed timely objections to conduct af-fecting the results of the election. In accordance withthe Board's Rules and Regulations, the Acting Re-gionalDirector conducted an investigation, and, onJuly 8, 1974, issued and duly served on the parties hisReport on Objections in which he recommended thatthe objections of the Employer be overruled.Thereafter, the Employer filed exceptions to the Re-port on Objections based on a preelection offer by thePetitioner to waive initiation fees for "charter mem-bers." The Employer filed a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the' Na-tionalLabor Relations Board has delegated its au-thonty in this proceeding to a three-member panel.Upon the entire record in this proceeding, the Boardfinds:1.The Employer is engaged in commerce within themeaning of the Act and it will effectuate the purposesof the Act to assert jurisdiction herein.2.Petitioner is a labor organization claiming torepresent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of employees of the Employer withinthe meaning of Section 2(6) and (7) of the Act.4.The parties stipulated, and we find, that the fol-lowing employees of the Employer constitute a unitappropriate for the purposes of collectivebargainingwithin the meaning of Section 9(b) of the Act:All production and maintenance employees at theEmployer's plant located at Spruce and Green-wood Streets, Bellefontaine, Ohio, including tool527room employees, but excluding all office clericalemployees, laboratory technicians, plant clericalemployees, timekeepers and time study men, fore-men, group leaders, and professional employees,guards, and supervisors as defined in the Act.5.The Board has considered the Employer's objec-tions, the Acting Regional Director's report, the Em-ployer's exceptions and brief, and the entire record inthis proceeding, and hereby adopts the Acting RegionalDirector's findings and recommendations except asmodified herein.In Objection 1, the Employer alleged that the Peti-tionermade promises to members of the bargainingunit that the union initiation fee would be waived if thePetitioner prevailed in the election. The investigationconducted by the Acting Regional Director disclosedthat the Petitioner, on May 6, 1974, sent a form letterto all employees whose names appeared on theExcel-siorlist. In that letter, the Petitioner advised the em-ployees that, if they were not interested in receivingfurther communication from Petitioner, they should soindicate on an enclosed postcard and return such cardto the Petitioner. Four employees so responded.Thereafter, and prior to the election, Petitionermailed to the employees a "Temporary MembershipCard." The card contained the followinglanguageprinted on the front side:This is to certify that [employee's name] has beengranted this TEMPORARY MEMBERSHIPCARD in the International Union Allied Indus-trialWorkers of America, AFL-CIO. Said personbeing eligible to participate in an NLRB represen-tation election shall therefore be also eligible forCHARTER MEMBERSHIP without payment ofinitiation fee in an AIW Local Union chartered foremployees participating in said election.On the reverse side of the card was printed the follow-ing language:THIS TEMPORARY MEMBERSHIPCARD IS YOUR GUARANTEE:No Initiation FeeNo dues until a contract is negotiated and rati-fiedNo contract signed until ratified by majorityvoteNo strike can be called by International Union,ONLY by two-thirds majority vote of your LocalUnionInternationalUnion, AlliedIndustrialWorkers ofAmerica,AFL-CIOThe investigation also disclosed that it has been thePetitioner's past practice of long standing to waiveinitiationfees for employees who are employed by an215 NLRB No. 96 528DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer at the time the Petitioner obtains a contractwith such employer.On the basis of the above facts, the ActingRegionalDirector found that the waiver of initiation fees was notconditioned upon how an employee chose to vote in theelection, was not limited to those employees who joinedthe Petitioner prior to the election, and was availableto all employees after the election and up to the datethat a contractwas signed.The Acting Regional Direc-tor found that Petitioner's offer was unobjectionableunder standards set forth by theSupremeCourt inN.L.R.B. v. Savair Manufacturing Company.'In itsexceptions to the Acting Regional Director'sreport, the Employer contends that the election in thepresentcase is taintedbecause of the ambiguity createdby the distribution of "TemporaryMembershipCards." The Employerassertsthat the term "chartermembership" is not defined, nor were the employeesinstructed as to how or when they obtained "chartermembership" thusrenderingPetitioner's conduct ob-jectionable underSavair.We agree with the contentionof the Employer.The front side of the card mailed to the employeesby the Petitioner granted them temporary membershipin the Petitioner and offered them a waiver of initiationfees for "charter membership" in a local. The term"charter membership" is not defined, nor is it other-wisemade clear when the employees must join the localto be eligible for the waiver. Petitioner's offer is there-fore ambiguous as to whether initiation fees would bewaived for thosejoiningthe local after the election oronly prior thereto.The reverse side of the card contributes to the am-biguous nature of Petitioner's offer. The Acting Re-gionalDirector read this side of the card as stating inpertinent part that "This temporary membership cardisyourguarantee:No initiation fee; No dues until acontract is negotiated and ratified." He accordinglyconcluded that the waiver of initiation fees was availa-ble to all employees up to the date of a signing of acontract. But these statements which the Acting Re-gional Director read in conjunction with each other areseparate and distinct and the phrase "until a contractisnegotiated and ratified" pertains only to the duesrequirement and does not qualify the guarantee of "NoInitiation Fee." To the extent that that guarantee per-tainsto a waiver of initiation fees in a local,' it mustbe read together with the waiver offered on the frontside of the card only to those acquiring "charter mem-bership" in a local. When it is thus read, the ambiguity1414 U.S. 270 (1973).2 If the guarantee is merely that there is no initiation fee for the temporarymembership in the petitioning International which was granted the em-ployees, then, of course, it has no bearing on the ambiguous nature of theoffer contained on the front side of the card.in the cardinsofar asitdeals with waiver of initiationfees is all the more evident.That it has been Petitioner's pastpractice to waiveinitiationfees for those employed when Petitioner ob-tains a contract with the employerin noway serves toremove or clarify this ambiguity. For, apart from theabsence of evidence of employeeawarenessof such apast practice, it would be difficult for employees toreconcile the past practice with the front side of thecard's conditioning waiver upon "charter member-ship" and the reverse side's assuranceof "NoInitiationFee." Evidence of past practice thus not only fails toresolve the ambiguity but adds to the confusion.Thus we find that Petitioner's offer of a waiver ofinitiation fees for "charter membership," without fur-ther definition, is the kind of preelection offer con-demned by the Supreme Court inSavair.3ORDERIt is hereby ordered that the election conducted onMay 24, 1974, be, and it herebyis, set aside.[Direction of Second Election andExcelsior footnoteomitted from publication.]MEMBER JENKINS,dissenting:Contrary to my colleagues, I cannot conclude thatthe Union's offer to waive initiation fees as set forth inthe "Temporary Membership Card" mailed to the em-ployees by the Union isambiguousand therefore pro-scribed bySavair.4The front of the cardstatesin perti-nent part:. . . Said person [employee] being eligible to par-ticipate in an NLRB representation election shalltherefore be also eligible for CHARTER MEM-BERSHIP without payment of initiation fee in anAIW Local Union chartered for employees par-ticipating in said election.It is clear that the "Temporary Membership Card"simply defines the eligibility status of the employeeswho will qualify for "charter membership" in a local tobe chartered for the employees after the election hasbeen conducted. The employeeseligible arethose whoparticipate in the election. Since the local union to bechartered will not come into existence until after theelection, it is clear that the Union here, as MemberFanning and I concluded inColeman,'ismaking theoffer to all employees and not just to employees whojoin prior to the election. Therefore, for the reason setforth in the dissenting opinion inColeman,Iwould not3Inland Shoe Manufacturing Co., Inc.,211 NLRB No. 73 (1974);TheColeman Company, Inc.,212 NLRB No. 129 (1974).4N.L.R.B. v. Savair Manufacturing Co.,414 U.S. 270 (1973).5The Coleman Company, Inc., 212NLRB No. 129 (1974). D.A.B. INDUSTRIES, INC.529find the Union's offer ambiguous and therefore objec-the time the local is chartered the employees could nottionable.reasonably conclude they had anything to gain in termsOnce again, as inColeman,my colleagues haveof initiation fees by joining prior to the election.'focused on the words "charter membership."But, as inIwould therefore certify the Union as the collective-Coleman,I view the term as simply indicating that thebargaining representative.waiver will not be granted indefinitely but may be lim-ited to those who join the "AIW Local Union chartered6 In view of myinterpretationof the term "charter membership" on thecon-for [the] employees participating in said election."front of the card, I do not viewthe guaranteeof "NoInitiationFee" con-tained on the backof the card as importing any ambiguity into either theSince the waiver is to be available to all who qualify atscope ornature ofthe Union's offer